Citation Nr: 0118294	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  95-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic degenerative 
disc disease at L4-5, currently evaluated as 20 percent 
disabling, to include the issue of whether a rating in excess 
of 10 percent was warranted prior to April 10, 2000.  

2.  Entitlement to an increased rating for status post disc 
surgery at C-7, currently evaluated as 20 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
rating was warranted prior to April 10, 2000, and whether a 
compensable rating was warranted prior to December 2, 1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1973, July 1973 to January 1977, and April 1977 to November 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  Prior to December 2, 1996, the veteran's chronic 
degenerative disc disease at L4-5 was manifested by slight 
limitation of motion, mild intervertebral disc syndrome, and 
characteristic pain on motion.

3.  On and after December 2, 1996, the veteran's chronic 
degenerative disc disease at L4-5 was manifested by moderate 
limitation of motion, moderate intervertebral disc syndrome 
with recurring attacks, with no evidence of severe symptoms.

4.  Prior to December 2, 1996, the veteran's residuals of a 
status post disc surgery at  C-7 was manifested by slight 
limitation of motion, mild intervertebral disc syndrome, with 
no evidence of moderate symptoms.

5.  On and after December 2, 1996, the veteran's residuals of a 
status post disc surgery at C-7 was manifested by moderate 
limitation of motion, moderate intervertebral disc syndrome 
with recurring attacks, with no evidence of severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
chronic degenerative disc disease at L4-5 prior to December 2, 
1996 have not been met.  38 U.S.C.A. 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000).

2.  The criteria for a 20 percent disability rating for chronic 
degenerative disc disease at L4-5, effective December 2, 1996 
have been met.  38 U.S.C.A. 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000).

3.  The criteria for an evaluation in excess of 20 percent for 
chronic degenerative disc disease at L4-5 have not been met.  
38 U.S.C.A. 1155 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).

4.  The criteria for a 10 percent disability rating for 
residuals of a status post disc surgery at C-7, prior to 
December 2, 1996 have been met.  38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2000).

5.  The criteria for a 20 percent disability rating for 
residuals of a status post disc surgery at C-7, effective 
December 2, 1996, have been met.  38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2000).

6.  The criteria for an evaluation in excess of 20 percent for 
residuals of a status post disc surgery at C-7 have not been 
met.  38 U.S.C.A. 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that the 
VA cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim.  Such assistance includes identifying and obtaining 
evidence relevant to the claim, and affording the veteran a VA 
rating examination unless no reasonable possibility exists that 
such assistance would aid in substantiating the veteran's 
claim.  

The Board has reviewed the veteran's claim in light of the 
VCAA, and concludes that the RO essentially complied with the 
new notification requirements.  At the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statement and supplemental statement of the case clarified what 
evidence would be required to establish an increased evaluation 
for the veteran's claimed disabilities.  The veteran responded 
to the RO's communications with additional evidence and 
argument.  

The VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  This obligation was satisfied by the VA examinations 
requested and accomplished in connection with this claim. 

VA also has a duty to assist the veteran in developing facts 
that are pertinent to claims.  The Board finds that all 
relevant facts have been properly developed in this case, and 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  The evidence includes the veteran's 
service medical records, reports of VA rating examinations and 
outpatient treatment records, and personal statements and 
evidence submitted by the veteran in support of his claim.  The 
Board is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development of 
evidence is required.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which are based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances. 
See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the Schedule 
for Rating Disabilities is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2000).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Evaluation of the same disability under various diagnoses is to 
be avoided. 38 C.F.R. § 4.14 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).

Turning to the case at hand, the Board notes by history that in 
a September 1990 decision the RO granted service connection for 
chronic degenerative disc disease at L4-5 and for residuals of 
a status post disc surgery at C-7.  At that time, the RO 
assigned respective noncompensable evaluations for each 
disability.  In January 1994, the veteran filed a claim for 
entitlement to compensable ratings for his lumbar and cervical 
spine disorders.  In a September 1994 decision, the RO assigned 
a 10 percent evaluation for chronic degenerative disc disease 
at L4-5 and continued the noncompensable evaluation for 
residuals of a status post disc surgery at C-7, which the 
veteran timely appealed.  The Board notes that in October 1994, 
the veteran filed a notice of disagreement contending that he 
experienced recurrent back spasms, he could not sit or stand 
for long periods, or lift without great pain.  During the 
pendency of this appeal, in June 1997, the RO assigned a 10 
percent evaluation for residuals of a status post disc surgery 
at C-7 effective December 2, 1996.  Subsequently, in October 
2000, the RO assigned respective 20 percent evaluations both 
effective April 10, 2000 for the veteran's cervical and lumbar 
spine disorders.


II.  Increased evaluation for chronic degenerative disc disease 
at L4-5

The veteran's chronic degenerative disc disease at L4-5 is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5293.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  Pursuant to Diagnostic Code 5292, slight limitation of 
lumbar spine motion is evaluated as 10 percent disabling, 
moderate limitation of motion of the lumbar spine is evaluated 
as 20 percent disabling, and severe limitation of motion of the 
lumbar spine is evaluated as 40 percent disabling.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 10 
percent rating is appropriate for mild intervertebral disc 
syndrome; a 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks; and a 40 
percent rating is assigned for severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.

Also, Diagnostic Code 5295 provides for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position; and a maximum 40 percent 
rating is assigned for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.

Based on a thorough review, the Board finds that, with respect 
to the veteran's chronic degenerative disc disease at L4-5, a 
rating in excess of 20 percent is not warranted.  Nevertheless, 
the Board concludes that the veteran met the criteria for a 20 
percent evaluation effective in December 1996.  A rating in 
excess of 10 percent prior to December 1996, however, is not 
warranted. 


a.  Rating in excess of 10 percent prior to December 2, 1996

The medical evidence of record prior to December 2, 1996 fails 
to show moderate limitation of motion of the lumbar spine 
and/or moderate intervertebral disc syndrome with recurring 
attacks, or more than characteristic pain on motion.  For 
example, VA outpatient treatment records from July 1993 to 
August 1994 reflect no more than mild limitation of motion of 
the lumbar spine and/or mild intervertebral disc syndrome.  
Specifically, according to a September 1993 VA 
electrodiagnostic study, the results were considered normal.  
Physical evaluation revealed motor 5/5 throughout; sensation 
intact to light touch in both lower extremities, deep tendon 
reflexes were normal and symmetrical, the veteran's gait was a 
normal heel-toe reciprocal pattern, and straight leg raising 
negative bilaterally.  According to a May 1994 outpatient 
record, the examiner observed that the veteran's back was 
stable with no pain or neurologic deficit.  Thus, these records 
do not reflect that the criteria for a rating in excess of 10 
percent were met.  Diagnostic Codes 5292, 5293, 5295.

Subsequent VA examination reports likewise fail to show more 
than mild limitation of motion of the lumbar spine and/or mild 
intervertebral disc syndrome, with more than characteristic 
pain on motion.  For example, VA examined the veteran's lumbar 
spine in September 1994.  At that time, the veteran reported he 
took Motrin because he experienced pain in the lumbar spine 
some part of every day, but he could walk approximately three 
miles and stand for about an hour, and lift up to 20-30 pounds.  
Physical examination revealed that forward lumbar flexion was 
to 70 degrees, hyperextension to 35 degrees, left and lateral 
flexion to 40 degrees, and left and lateral rotation to 35 
degrees.  The examiner noted no neurological deficits.  

The Board finds that this evidence also fails to support a 
rating in excess of 10 percent because it does not show 
impairment that more nearly approximates moderate limitation of 
motion and/or moderate intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  While the 
range of motion study reveals some reduced motion with pain, it 
does not more closely approximate the criteria for the next 
higher evaluation.  Diagnostic Codes 5292, 5293, 5295.

In determining the degree of limitation of motion, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45.  See DeLuca.  In this regard, however, the VA examiner 
reported that there were no neurological deficits.  In 
addition, while the VA physician noted that the veteran 
experienced low back pain, the physician did not indicate that 
it limited the veteran's range of motion of the lumbar spine 
more than slightly.  Although the examiner noted by history 
that the veteran could not lift more than 20-30 pounds, the VA 
physician did not indicate that this resulted in more than 
slight limitation of motion or mild intervertebral disc 
syndrome.  Therefore, the Board finds that this evidence fails 
to support a rating in excess of 10 percent because it does not 
reflect moderate limitation of motion and/or moderate 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief, or demonstrate muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in a 
standing position.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295; See DeLuca.

In reaching this decision, the Board has also noted that in 
February 1995, before a hearing officer at the RO, the veteran 
testified that he experienced back pain that radiated through 
his hips and primarily down his left leg to his foot, and that 
his range of back motion was limited by pain.  He added that he 
could not lift heavy objects or sit for long periods without 
significant pain.  The pain in his back also woke him up at 
night.  Although the veteran contended that evaluations in 
excess of those currently assigned were warranted, as a lay 
person untrained in the fields of medicine and/or science, he 
is not competent to render medical opinions.  Therefore, the 
veteran's testimony not withstanding, the evidence in its 
entirety fails to reflect the presence of the criteria that 
would warrant assignment of a rating in excess of 10 percent 
prior to December 1996.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In sum, based on a thorough review of the evidence of record 
prior to December 2, 1996, the Board finds that the 
preponderance of the evidence is against a rating in excess of 
10 percent for the veteran's service-connected chronic 
degenerative disc disease at L4-5, for that time.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295.


b.  Rating in excess of 10 percent on and after December 2, 
1996 

VA examined the veteran twice in December 1996.  According to 
the December 1996 neurological and orthopedic examination 
reports, when considered together, the Board finds that the 
evidence more nearly approximates a 20 percent rating for 
moderate impairment of the veteran's chronic degenerative disc 
disease at L4-5, since this evidence shows what appears to be a 
combination of pain and radiculopathy.  In this way, the Board 
finds the criteria for moderate impairment pursuant to 
Diagnostic Code 5293 are met.  Accordingly, a 20 percent rating 
for the veteran's chronic degenerative disc disease at L4-5 is 
warranted on and after December 2, 1996. 

The Board finds, however, that this evidence fails to support a 
rating in excess of 20 percent on and after December 2, 1996, 
because it does not show impairment that more nearly 
approximates severe limitation of motion and/or severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief and/or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

For example, according to the December 1996 neurological 
examination report, the veteran's motor system had power equal 
and normal on both sides.  The veteran could walk on his toes 
and heels and hop on either leg alone.  The straight leg-
raising test was almost to 90 degrees.  There were no foraminal 
signs on passive movement of the legs, and the veteran's muscle 
stretch reflexes were symmetrical on both sides, including knee 
jerk, and ankle jerk.  

Moreover, the December 1996 VA orthopedic examination report 
revealed that there was no muscle spasm in the lower back, the 
veteran's lumbar spine had forward flexion to 70 degrees, 
backward extension to 25 degrees, and 40 degrees to each side, 
and the veteran's straight leg raising was normal.  There also 
were normal tendon reflexes in both legs, and the veteran 
walked without a limp.  In comparison with the findings in the 
September 1994 VA examination report, the status of the 
veteran's low back disorder was essentially the same.  

The veteran was also examined for VA purposes in April 2000.  
The VA examiner reported that the veteran denied injury to the 
low back.  The veteran further elaborated that he experienced 
low back pain on a daily basis, occasional stiffness with 
increased fatigue and endurance.  He would take pain medication 
for relief, usually 3 to 4 times a week and 3 times a day.  The 
veteran related that his lumbar flare-ups were a 7 or 8 on a 
scale of 1-10, and these flare-ups occurred about three times 
per month and would last on an average of about two days.  The 
veteran explained that the flare-ups were aggravated by lifting 
heavy objects or working for long periods in an awkward 
position.  He was employed at a large hardware store and was 
required to lift objects on occasion.  At work, he wore a back 
support.  

On physical examination, the VA examiner noted that he had 
considered pain, fatigue, weakness, and incoordination when 
measuring the veteran's low back range of motion.  According to 
the examiner, the veteran had lumbar flexion to 95 degrees, 
with pain beginning at 50 degrees; full bilateral rotation to 
35 degrees with minimal discomfort; flexion to 40 degrees on 
the left and to 30 degrees on the right, with minimal 
discomfort to the right; and lumbar extension to 30 degrees.  
The examiner remarked that repeated use caused increased pain 
during the day and the veteran had lumbar stiffness in the 
mornings, which was relieved with hot showers.  The examiner 
diagnosed status post lumbar strain with degenerative joint 
disease of the lumbar spine.  

This evidence fails to support a rating in excess of 20 
percent.  The veteran experiences no more than moderate 
limitation of motion of the lumbar spine with no more than 
moderate intervertebral disc syndrome with recurring attacks, 
and the evidence does not show listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Accordingly, the criteria for the next higher 
40 percent evaluation are not shown.  

[In determining the degree of limitation of motion, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45.  See DeLuca.  While the VA physician noted that the 
veteran experienced low back pain at 50 degrees of forward 
flexion, the physician did not indicate that it limited the 
veteran's range of motion of the lumbar spine more than 
moderately.  Furthermore, the examiner described minimal 
discomfort overall with respect to the effect of the veteran's 
low back disorder on his lumbar range of motion.  Therefore, 
the Board finds that this evidence fails to support a rating in 
excess of 20 percent. ]  


III.  Evaluation for residuals of a status post disc surgery at 
C-7

The veteran also contends that higher ratings are warranted 
than those assigned during this appeal for service-connected 
residuals of a status post disc surgery at   C-7.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5290, slight limitation of 
motion of the cervical spine warrants a 10 percent evaluation; 
moderate limitation of motion warrants a 20 percent evaluation; 
and severe limitation of motion warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5290.

Also, as noted above, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, a 10 percent rating is appropriate for mild 
intervertebral disc syndrome; a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks; and a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.


a.  Compensable rating for residuals of a status post disc 
surgery at C-7 prior 
to December 2, 1996

The Board finds that the evidence prior to December 2, 1996 
supports a 10 percent rating for residuals of a status post 
disc surgery at C-7 during that time.  First, the VA outpatient 
records from July 1993 to August 1994 cumulatively note a 
history of status post disc surgery at C-7 and general 
complaints of neck pain.  Further, when examined for VA 
purposes in September 1994, the examiner recorded that the 
veteran complained of experiencing cervical spine pain 24-hours 
a day and that it was aggravated by cold, damp weather.  The 
examiner noted on physical examination that, although the 
veteran's cervical spine had full range of motion, he 
experienced pain on manipulation of the neck in all directions 
at the extreme points. 

Other evidence includes the veteran's February 1995 testimony 
before a hearing officer at the RO in which he described bouts 
of neck pain due to his service-connected disorder and in 
connection with the foregoing medical evidence, the Board finds 
that a 10 percent rating for slight limitation of motion is 
warranted for the veteran's cervical spine disability prior to 
December 2, 1996.  

A rating in excess of 10 percent is not warranted prior to 
December 2, 1996, however, because the evidence discussed above 
fails to show or more nearly approximate moderate impairment 
under Diagnostic Codes 5290 or 5293.  For example, the 
September 1994 VA examiner noted that the veteran's cervical 
spine had full range of motion with pain only at the extremes 
of measurement.  Also, the report is negative for moderate, 
recurrent manifestations due to status post disc surgery at C-
7.  Therefore, a rating in excess of 10 percent prior to 
December 2, 1996 is not warranted.  


b.  Rating in excess of 10 percent for residuals of a status 
post disc surgery at C-7 on and after December 2, 1996 through 
April 10, 2000

The Board finds that the evidence of record supports a 20 
percent evaluation for residuals of a status post disc surgery 
at C-7 on and after December 2, 1996 through April 10, 2000 
because the impairment shown more nearly approximates moderate 
intervertebral disc syndrome with recurring attacks pursuant to 
Diagnostic Code 5293.  For example, according to a VA 
examination report dated December 2, 1996, the veteran 
complained of neck pain that was made worse with activity and 
with weather changes.  The veteran described the pain as 
radiating from the base of his neck to between his shoulders, 
and that he took medication for pain relief.  The examiner 
noted that there was no muscle spasm in the veteran's neck, but 
range of motion was less than that shown when the veteran was 
examined in September 1994.  

In light of the foregoing, the Board finds that the evidence 
more nearly approximates the criteria for moderate 
intervertebral disc syndrome with recurring attacks.  
Therefore, the Board finds that a 20 percent evaluation on and 
after December 2, 1996 through April 10, 2000 for residuals of 
status post disc surgery at C-7 is warranted.  Diagnostic Code 
5293.

Since, however, the evidence does not show severe limitation of 
motion and/or severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief, a rating in 
excess of 20 percent from December 1996, is not warranted.   


c.  Rating in excess of 20 percent for residuals of a status 
post disc surgery at C-7 
on and after April 10, 2000

The Board finds that the evidence of record fails to support a 
rating in excess of 20 percent for the residuals of status post 
disc surgery at C-7 on and after April 10, 2000, because this 
evidence does not show impairment that more nearly approximates 
severe limitation of motion and/or severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.  
For example, VA examined the veteran on April 10, 2000.  At 
that time, the veteran complained of neck pain and that he took 
600 milligrams of Ibuprofen, three times a day, approximately 
three days per week for pain relief.  He described his neck 
flare-ups, which averaged once a week, as 5 on a scale of 1-10.  
These, the veteran indicated, would last for a day or so.  The 
veteran remarked, however, that he did not notice any 
particular change in range of motion except during flare-ups.  
Further, the examiner specifically noted that he considered 
pain, weakness, fatigue and incoordination when measuring the 
veteran's cervical spine, and noted the veteran had essentially 
a full cervical spine range of motion with only minimal 
discomfort.  

In view of this, the Board finds that this evidence fails to 
show severe limitation of motion, or severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief. 

[In determining the degree of limitation of motion, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45.  See DeLuca.  The VA examiner, however, described minimal 
discomfort overall with respect to the effect of the veteran's 
cervical spine disorder on his cervical range of motion.  
Therefore, the Board finds that the 20 percent rating in effect 
contemplates any loss of motion of the cervical spine, 
including during flare-ups.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293; See DeLuca.]


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic degenerative disc disease at L4-5 prior to December 2, 
1996 is denied.

Entitlement to a 20 percent rating for chronic degenerative 
disc disease at L4-5, effective December 2, 1996 is granted, 
subject to the provisions governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for 
chronic degenerative disc disease at L4-5 is denied.

Entitlement to a 10 percent rating for residuals of a status 
post disc surgery at C-7 prior to December 2, 1996, is granted 
subject to the provisions governing the payment of monetary 
benefits.  

Entitlement to a 20 percent rating effective December 2, 1996 
is granted, subject to the provisions governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a status post disc surgery at C-7 is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 



